 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRED KAPING,                                      No. 2:18-cv-02980-JAM-CKD (PS)
12                        Plaintiff,
13           v.                                         ORDER
14    BARRETT DAFFIN FRAPPIER
      TREDER& WEISS, LLP, et al.,
15
                          Defendants.
16

17

18          Presently pending before the court is defendant Wells Fargo Bank, N.A.’s motion to

19   dismiss, which the court took under submission without oral argument. (ECF Nos. 5, 9, 11.)

20   Pursuant to Local Rule 230(c), and the court’s December 3, 2018 minute order (ECF No. 11),

21   defendant was required to file an opposition or statement of non-opposition to the motion no later

22   than January 16, 2019, i.e. fourteen days before the vacated hearing date of January 30, 2019.

23   Although that deadline has passed, no opposition or statement of non-opposition was filed.

24          Out of an abundance of caution, and in light of the court’s desire to resolve the action on

25   the merits, the court provides defendant with one additional, final opportunity to oppose the

26   motion. Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff shall file any opposition to defendant’s motion to dismiss no later than

28                February 25, 2019, and any reply brief is due March 4, 2019.
                                                       1
 1         2. Plaintiff is cautioned that failure to respond to the motion in compliance with this

 2             order will be deemed to be his consent to dismissal of the action.

 3   Dated: January 28, 2019
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
